DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 12/02/2021 have been entered.

Response to Arguments
	Applicant’s arguments with respect to the 112 rejections of claims 1-20 are persuasive and the rejections are withdrawn, applicant’s arguments regarding the 103 rejections claim(s) 1-20 have been considered but are moot because of the new ground(s) of rejection necessitated by claim amendment.
	Applicant’s arguments on pages 8-13, filed on 12/02/2021 have been fully considered and are not persuasive.
	Applicant states on page 11 “the rejection improperly modifies Nishioka's system according to Aschwanden. The Office Action essentially asserts it would be obvious to switch the positions of elements 302 and 303 in Nishioka's FIG. 5 according to Aschwanden's teachings. However, Aschwanden locates electrode 104 on the side of the membrane facing electrode 106 to provide for a Coulomb force between the electrodes. See Aschwanden, col. 6, lines 9-28. This is the same reason electrode 303 is located on the side facing its counterpart electrodes 309 in Nishioka's system. See Nishioka, para. [0114]. Thus, Aschwanden actually teaches the same position taught in Nishioka's FIG. 5, i.e., that the electrode should 
	The examiner respectfully disagrees.
	It has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950) The rearrangement in this case does not modify the operation of the device because the actuator is still used to move the deformable membrane in relation to the stop.
	The rejections of claim 1 and 10 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka US 2005/0030438, previously cited, in view of Aschwanden et al. US 8,755,124, previously cited, and Craen et al. US 11,231,528.
Regarding claim 1, Nishioka teaches 
an optical module (figure 5, paragraph [0112]), comprising,
a deformable membrane (transparent deformable film 302);
fluid (transparent liquid 304) enclosed within a cavity (chamber of the transparent liquid 304), 
the cavity at least partially defined by the deformable membrane (302; see figure 5, the transparent liquid 304 is in the cavity of the device and paragraph [0112], transparent liquid 304 is pressurized by the cylinder 146 and thereby the film 302 may be deformed into a convex shape);
one or more actuator members (electrode 303) configured to be deflectable to cause displacement 
of the fluid (304) such that at last a portion of the deformable membrane (302) deforms

one or more stop structures (fixed electrodes 409, fixed substrate 434) configured to mechanically stop the one or more 
actuator members (303) from deflecting beyond a threshold deflection in at least
one direction (paragraph [0112] states the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434) when the one or more actuator members (303 and 302 is part of 303) contact the one or more stop structure(409 and 434; as state from paragraph [0112] the structures and arrangement are the same as in the other embodiments and paragraph [0104] teaches the increasing the voltage applied between the electrode plate 409k and the fixed electrode 409b6 or 406b7, the reflecting surface 409a may be deformed and used in such a way that it comes in close contact with the fixed electrode 409b6 and 409b7 and paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Nishioka does not specifically teach the actuator members are positioned between the deformable membrane and stop structures.
Aschwanden teaches an optical module (figure 1), wherein the one or more
actuator members (deformable electrode 104) are positioned, with respect to the at least one direction, between the deformable membrane (deformable membrane 103) and the one or more stop structures (105, 106, 107; column 5, lines 60-68 and column 6, lines 1-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a module of Nishioka with the actuator members are positioned between the deformable membrane and stop structures of Aschwanden for the purpose of providing an adjustable optical lens which is a compact assembly (column 1, lines 31-34). Further, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950) The rearrangement in this case does not modify the operation of the device because the actuator is still used to move the deformable membrane in relation to the stop.    
Nishioka in view of Aschwanden does not specifically teach wherein the one or more
actuator members comprise a piezoelectric material; and one or more stop structures configured to mechanically stop the one or more actuator members from deflecting beyond a threshold deflection in at least one direction when the piezoelectric material contacts the one or more stop structures.
Craen teaches an optical module (figure 7), wherein the one or more actuator members comprise a piezoelectric material (actuator 14, 15 and column 12, lines 50-58 states the actuator is provided by a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a module of Nishioka in view of Aschwanden with the one or more actuator members comprising a piezoelectric material; and one or more stop structures configured to mechanically stop the one or more actuator members from deflecting beyond a threshold deflection in at least one direction when the piezoelectric material contacts the one or more stop structures of Craen for the purpose of limiting the movement of the lens cover therefore ensuring that the lens cover and the lens body does not dislocate and/or break (column 15, lines 14-26 and column 10, lines 22-29).
Regarding claim 2, Nishioka in view of Aschwanden and Craen teaches the invention as set forth above and Nishioka further teaches the optical module (figure 5), wherein at least a portion of the one or more stop structures (fixed electrodes 409, fixed substrate 434) is configured to define an aperture stop (fixed electrodes 409, fixed substrate 434) that limits an amount of light that passes through the optical module (figure 5; paragraph [0112] states the fixed electrodes 409b6 and 409b7; and fixed substrate 434 are the same as in the embodiments and paragraph [0106] the upper electrodes 409b6-409b9 may be provided with a portion blocking a part of the light beam inside the opening 433 and the upper substrate 434 is also designed to partially block the light beam).
Regarding claim 4, Nishioka in view of Aschwanden and Craen teaches the invention as set forth above and Nishioka further teaches the optical module (figure 5), further comprising, one or more intermediate layers (holding frame 432) disposed between the one or more actuator members 
Regarding claim 5, Nishioka in view of Aschwanden and Craen teaches the invention as set forth above and Nishioka further teaches the optical module (figure 5), further comprising, a base substrate (transparent substrate 305); wherein the cavity (chamber of the transparent liquid 304) is further at least partially defined by the base substrate (305; shown in figure 5).
Regarding claim 8, Nishioka in view of Aschwanden and Craen teaches the invention as set forth above and Nishioka further teaches the optical module (figure 5), wherein, the one or more stop structures (upper substrate 434) are configured to hide the one or more actuator members (transparent electrode 303) when the optical module (device as shown in figure 5) is viewed in plan (top view).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka US 2005/0030438, previously cited, in view of Aschwanden et al. US 8,755,124, previously cited, and Craen et al. US 11,231,528 as applied to claim 2 above, and further in view of Krogmann et al. A MEMS-based variable micro-lens system, previously cited, and Aschwanden et al. US 2010/0232161 (hereinafter Aschwanden’161), previously cited.
Regarding claim 3, Nishioka in view of Aschwanden and Craen teaches the invention as set forth above but is silent regarding the one or more stop structures include a silicon substrate.
However, it is common and known in the art to use a stop structures  that includes a silicon substrate to prevent movement of the liquid out in case of vibrations or mechanical shock and to provide a high stability of the system, a high reproducibility of the process and a compact, miniaturized device.  Further, Krogmann, from the same field of endeavor, is related to a variable micro-lens system and discloses a module with a stop structure that includes a silicon substrate (page S332, left column to right column, 4. System design and as shown in figures 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the one or more stop structure that includes a silicon substrate as 
Nishioka in view of Aschwanden, Craen and Krogmann is silent regarding the one or more stop structures including an antireflective coating on at least portion of the substrate.   
However, it is common and known in the art for one or more stop structures including an antireflective coating on at least portion of the substrate to stop stray light in the module.  Further, Aschwanden’161, from the same field of endeavor, is related to a lens assembly.    Aschwanden’161 further discloses a module (figures 11-16) where the anti-reflective (AR) coatings may be used on various structures of the assembly to reduce reflection of light as it passes through the assembly (paragraph [0216]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or more stop structures that includes an antireflective coating as taught by Aschwanden’161, for the purpose of reducing reflection of light as it passes through the assembly (paragraph [0216]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka US 2005/0030438, previously cited, in view of Aschwanden et al. US 8,755,124, previously cited, and Craen et al. US 11,231,528 as applied to claim 5 above, and further in view of Lee et al. US 2011/0051254, previously cited.
Regarding claim 6, Nishioka in view of Aschwanden and Craen teaches the invention as set forth above but is silent regarding the base substrate is a glass substrate; and the one or more stop structures include a silicon substrate.
Lee teaches the optical module (figure 2C), wherein, the base substrate is a glass substrate (paragraph [0040], substrate 110 may be a glass substrate); and the one or more stop structures include a silicon substrate (paragraph [0059], fixing frame 150 may be made of silicon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical module of Nishioka in view of Aschwanden and Craen, to use the base substrate is a glass substrate; and the one or more stop structures include a silicon substrate as 
Regarding claim 7, Nishioka in view of Aschwanden, Craen and Lee teaches the invention as set forth above and Nishioka further teaches the optical module (figure 5), wherein, at least a portion of the one or more stop structures is planar and defines a first plane (fixed electrodes 409, fixed substrate 434); and at least a portion of the base substrate (transparent substrate 305) is planar (surface closest to the 409 and 434 is planar) and defines a second plane that is parallel to the first plane (409 and 434 define the first plane and the surface closest to the 409 and 434 of the transparent substrate 434 is planar is the second plane which is parallel to the first plane).

Claims 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka US 2005/0030438, previously cited, in view of Kawamura US 2014/0118605, previously cited, Aschwanden et al. US 8,755,124, previously cited, and Craen et al. US 11,231,528.
Regarding claim 10, Nishioka teaches 
a mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), comprising,
a camera (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and 
	a photosensor (paragraph [0037], image sensor and paragraph [0377] image sensor refers to, for example a CCD) configured to capture light projected onto a surface of the 
photosensor (paragraph [0037], image sensor and paragraph [0377] image sensor refers to, for example a CCD and a CCD captures light and converts it to digital data that is recorded by the camera);
	an optical module (shown in figure 5), including,
		one or more flexible lens elements (transparent deformable film 302);
		fluid (transparent liquid 304) enclosed within a cavity (chamber of the transparent liquid 304), the cavity at least partially defined by 
at least one of the one or more flexible lens element (302; see figure 5, the transparent liquid 304 is in the cavity of the device and paragraph [0112], transparent liquid 304 is pressurized by the cylinder 146 and thereby the film 302 may be deformed into a convex shape);
		one or more actuator members (electrode 303) configured to travel in at least one 
direction to cause displacement of the fluid (304) such that at least
a portion of the at least one of the one or more flexible lens
elements (302) deforms to alter light passing through the optical
module(figure 5; paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; a 
		one or more stop structures (fixed electrodes 409, fixed substrate 434) configured to provide one or more and
			stops that limit the travel of the one or more actuator 
members (303; paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434) when the one or more actuator members contact the one or more stop structures (as state from paragraph [0112] the structures and arrangement are the same as in the other embodiments and paragraph [0104] teaches the increasing the voltage applied between the electrode plate 409k and the fixed electrode 409b6 or 406b7, the reflecting surface 409a may be deformed and used in such a way that it comes in close contact with the fixed electrode 409b6 and 409b7 and paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434), 
and

			more lens elements (figure 5 is a variable focal-length lens) define an optical axis (figure 5 is a variable focal-length lens has an optical axis which is the straight line passing through the geometrical center of a lens and joining the two centers of curvature of its surfaces);		
		wherein,
			the one or more flexible lens elements (transparent deformable film 302) of the optical module (shown in figure 5) are
				disposed along the optical axis (figure 5 is a variable is a variable focal-length lens which has an optical axis which is the straight line passing through the geometrical center of a lens and joining the two centers of curvature of its surfaces);
			the one or more lens elements (figure 5 is a variable focal-length lens) and the one or more flexible lens
				elements (302) are part of a lens system that is configured to refract
				light from an object field (paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; a transparent substrate 305 which may have the shape of a lens provided with transparent fixed electrodes 309b1, 309b2, and 309b3; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.

	Kawamura teaches a mobile multifunction device (paragraph [0176], digital camera 40) comprising, to form an image of a scene at an image plane at or near the surface of the photosensor (paragraph [0176], the image of an object is formed by taking optical system 41 on the image pickup element (photoelectric conversion surface) provided in the vicinity of the image plane); and a display for presenting the image (paragraph [0176], image of the object picked up by the image pickup element is processed by a processing unit and displayed as an electronic image on the liquid crystal display monitor 47 provided on the back of the camera).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Nishioka with forming an image of a scene at an image plane at or near the surface of the photosensor; and a display for presenting the image of Kawamura for the purpose of providing a reduction size, weight, and manufacturing cost of the camera body and optical system to capture and to display the captured images (paragraph [0003] and [0005]). 
	Nishioka in view of Kawamura does not specifically teach the actuator members positioned between the flexible lens elements and stop structures.
Aschwanden teaches the device (figure 1) wherein the one or more actuator members (deformable electrode 104) are positioned, with respect to the at least one direction, between the one or more flexible lens elements (deformable membrane 103) and the one or more stop structures (105, 106, 107; column 5, lines 60-68 and column 6, lines 1-55). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Nishioka in view of Kawamura with the actuator members positioned between the flexible lens elements and stop structures of Aschwanden for the purpose of providing an adjustable optical lens which is a compact assembly (column 1, lines 31-34).  Further, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950) The rearrangement in this case does not modify the operation of the device because the actuator is still used to move the deformable membrane in relation to the stop.    

Craen teaches the device (figure 7), wherein the one or more actuator members comprise a piezoelectric material (actuator 14, 15 and column 12, lines 50-58 states the actuator is provided by a cantilever or piezo-actuator 14, 15 and piezoelectric material 15); and one or more stop structures configured to provide one or more and stops that limit the travel of the one or more actuator members (mechanical stops 21 and column 15, lines 14-26 states figure 7 shows a cover member and the actuator 14, 15 described above in relation to figure 3.  Here, the cantilever 15 has a protrusion extending into an intrusion in the frame 6, thereby providing mechanical stops 21 for the end of the cantilever connected to the lens cover) when the piezoelectric material contacts  the one or more stop structures (column 12, lines 50-58 states the actuator is provided by a cantilever or piezo-actuator 14, 15 and piezoelectric material 15, shown in figure 7, cantilever 15 has a portion in the mechanical stop which limits the movement of the lens cover and by limiting the movement of the cantilever, it would be in contact with the mechanical stops 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Nishioka in view of Kawamura and Aschwanden with the one or more actuator members comprise a piezoelectric material; and one or more stop structures configured to provide one or more and stops that limit the travel of the one or more actuator members when the piezoelectric material contacts  the one or more stop structures of Craen for the purpose of limiting the movement of the lens cover therefore ensuring that the lens cover and the lens body does not dislocate and/or break (column 15, lines 14-26 and column 10, lines 22-29).
Regarding claim 11, Nishioka in view of Kawamura, Aschwanden, and Craen teaches the invention as set forth above and Nishioka further teaches the mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a 
Regarding claim 12, Nishioka in view of Kawamura, Aschwanden, and Craen teaches the invention as set forth above and Nishioka further teaches the mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), wherein, the one or more flexible lens elements include a deformable membrane (transparent deformable film 302) that at least partially defines 
Regarding claim 15,  Nishioka in view of Kawamura, Aschwanden, and Craen teaches the invention as set forth above and Nishioka further teaches the mobile multifunction device of claim 10, wherein, the one or more stop structures (fixed electrodes 409, fixed substrate 434) include one or more locally shaped mechanical stops (409, 434) that provide one or more discrete end stops that limit the travel of the one or more actuator members (electrode 303) when at least one portion of the one or more actuator members (303) contacts the one or more locally shaped mechanical stops (409, 434).
Regarding claim 16, Nishioka in view of Kawamura, Aschwanden, and Craen teaches the invention as set forth above and Nishioka further teaches the mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), wherein, the one or more actuator members (electrode 303) are configured to deflect in a first direction when actuated (figure 5; paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; a transparent substrate 305 which may have the shape of a lens provided with 
Regarding claim 17, Nishioka in view of Kawamura, Aschwanden, and Craen teaches the invention as set forth above and Nishioka further teaches the mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), wherein, the one or more actuator .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka US 2005/0030438, previously cited, in view of Kawamura US 2014/0118605, previously cited, Aschwanden et al. US 8,755,124, previously cited and Craen et al. US 11,231,528, as applied to claim 10 above, and further in view of Shields et al. US 8,254,034.
Regarding claim 13, Nishioka in view of Kawamura, Aschwanden, and Craen teaches the invention as set forth above but does not specifically teaches the one or more flexible lens elements include, a first deformable membrane that at least partially defines a top portion of the cavity; and a second deformable membrane that at least partially defines a bottom portion of the cavity that is opposite the top portion.

more flexible lens elements (figure 2 shows a double convex fluidic adaptive lens) include,
	a first deformable membrane (220) that at least partially defines a top portion of the 
		cavity; and
	a second deformable membrane (230) that at least partially defines a bottom portion of
		the cavity that is opposite the top portion (as shown in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Nishioka in view of Kawamura, Aschwanden, and Craen with the one or more flexible lens elements include, a first deformable membrane that at least partially defines a top portion of the cavity; and a second deformable membrane that at least partially defines a bottom portion of the cavity that is opposite the top portion of Shields for the purpose of creating a double convex lens due to a higher pressure inside the lens chamber than the surroundings (column 6, lines 55-60).

Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter are on pages 25-26 of the 9/2/21 Non-Final Office Action. 
Claims 18-20 are allowed. Reasons for allowance and relevant prior art are discussed on pages 27-29 of the 9/2/21 Non-Final Office Action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/7/22